Opinion by
Judge Pryor:
This court has lately reversed the doctrine as to the rights of a creditor to attack a conveyance alleged to be fraudulent without an execution and return of no property found. The return of no property, which is conclusive as to the satisfaction of his common-law remedy, is essential to the cause of action and without it the appellee had no standing in court.
Some confusion in the manuscript opinion exists on the subject. The cases of Vance v. Campbell, 11 Ky. Opin. 368, 3 Ky. L. 448, and Martz v. Pfiefer, 80 Ky. 600, 4 Ky. L. 592, determine this question.

Dishman & McClary, for appellants.


John L. Scott, for appellee.

Judgment reversed and cause remanded for proceedings consistent with this opinion.